t c memo united_states tax_court zacharia hadri and rawa hadri petitioners v commissioner of internal revenue respondent docket no filed date zacharia hadri and rawa hadri pro sese kelley a blaine for respondent memorandum findings_of_fact and opinion gerber judge respondent determined a deficiency in income_tax and a fraud_penalty for petitioners’ tax_year as follows penalty year deficiency sec_6663 dollar_figure dollar_figure ' all section references are to the internal_revenue_code as amended and in effect for the year under consideration and all rule references are to this court’s rules_of_practice and procedure unless otherwise indicated respondent amended his answer to assert an increased deficiency and an increased penalty for fraud subsequently respondent having received additional information conceded a portion of the increase remaining in dispute are a dollar_figure income_tax deficiency and a dollar_figure sec_6663 penalty findings_of_fact at the time the petition was filed petitioners resided in anaheim california for taxable_year petitioners conducted five separate income-producing business activities as follows harrington automotive automotive harrington rentals rentals harrington auto sales auto sales sports card connection card connection and pacific seed feed seed feed for petitioners disclosed automotive and rentals on their federal_income_tax return but concealed auto sales card connection and seed feed petitioners reported dollar_figure in schedule c profit or loss from business gross_receipts for automotive dollar_figure in schedule e supplemental income and loss income for rentals and dollar_figure in interest_income through information obtained from the bank of america in an amendment to answer respondent asserted a dollar_figure increase in petitioners’ unreported income for a total unreported income of dollar_figure subseguent to the amendment to answer respondent received information from petitioners which indicated that dollar_figure in deposits to one bank account were nontaxable on the basis of this information respondent reduced the unreported income amount to dollar_figure respondent also disallowed a net_operating_loss of dollar_figure respondent discovered petitioners’ bank loan application anda version of petitioners’ federal_income_tax return which had not been filed with respondent on this return as opposed to the one filed with respondent petitioners reflected dollar_figure in schedule c gross_receipts in related financial information petitioners reflected business income from card connection and seed feed in an attempt to explain the inconsistent returns petitioners told respondent the return given to the bank of america in connection with the loan application was a phony despite petitioners’ effort to conceal their other activities respondent discovered auto sales through petitioners’ sales_tax returns for the taxable_year petitioners had not only failed to report their auto sales activity to respondent but also concealed its existence from their representative from discovering auto sales respondent also discovered a previously undisclosed bank account it was only after these discoveries that petitioners admitted to auto sales’s existence in so doing however petitioners claimed that they did not report auto sales’s gross_receipts because it sustained a loss moreover despite respondent’s requests petitioners failed to produce statements or records for auto sales respondent ultimately obtained both by means of a summons however because petitioners’ records were incomplete and poorly maintained respondent had to reconstruct auto sales’s financial q4e- records by using the bank statements and the little information available on petitioners’ records after allowing dollar_figure in previously unclaimed expenses in connection with auto sales respondent determined that auto sales had generated a profit for its taxable_year following the discovery of auto sales and its corresponding bank account respondent independently discovered a second undisclosed bank account altogether respondent’s reconstruction of petitioners’ income resulted in taxable deposits of dollar_figure for this net taxable_amount is dollar_figure greater than the amount of income reported by petitioners in a statutory_notice_of_deficiency respondent determined a dollar_figure income_tax deficiency and a dollar_figure fraud_penalty under sec_6663 after the filing of a timely petition respondent filed an answer and an amendment to the answer respondent by amendment to answer sought an increased income_tax deficiency of dollar_figure and an increased fraud_penalty of dollar_figure after petitioners failed to communicate with him or reply to the amendment respondent filed a motion for entry of order that undenied allegations be deemed admitted for both the answer and the amendment to the answer these motions were granted after making a small concession and decreasing petitioners’ - - income_tax deficiency and fraud_penalty to dollar_figure and dollar_figure respectively respondent sent petitioners a proposed stipulation of facts and discovery requests petitioners did not respond and the proposed stipulation of facts was deemed established under rule f the court granted respondent’s motions to compel with respect to the discovery requests and issued an order limiting petitioners’ ability to put on evidence with respect to matters sought by means of the discovery requests petitioners failed to appear at the date los angeles california trial session opinion while petitioners must show that respondent erred in determining the income_tax deficiency of dollar_figure respondent must prove the increased deficiency of dollar_figure see rule a 77_tc_881 27_tc_840 we find petitioners have not shown that respondent erred in his initial determination and respondent has proven that the increased deficiency is correct at the onset we note that respondent’s proposed stipulation this amount is the excess of the dollar_figure increased deficiency over the dollar_figure deficiency determined in the statutory_notice_of_deficiency -- - of facts was deemed established under a rule f motion and accordingly we have based most of our fact findings on these established facts in addition to this respondent reconstructed petitioners’ income from a bank deposit analysis this analysis was made from petitioners’ bank accounts form sec_1040 california sales_tax returns financial statements relating to the bank of america loan application and other materials provided by petitioners this reconstruction resulted in the following net taxable deposits account total deposit non-taxable net taxable_amount deposit wells fargo dollar_figure dollar_figure dollar_figure bank of america i big_number --o- dollar_figure bank of america ii big_number dollar_figure dollar_figure bank of america iii big_number dollar_figure dollar_figure security pacific i big_number --o- dollar_figure security pacific ii big_number dollar_figure dollar_figure net taxable deposit dollar_figure based on the reconstruction we hold that respondent has shown petitioners are liable for the increased deficiency we now consider whether respondent has shown that petitioners’ understatement of income was fraudulent fraud must be shown by clear_and_convincing evidence sec_6663 provides that if any part of an underpayment_of_tax is due to fraud an - amount equal to percent of the underpayment which is attributable to fraud shall be added to the tax while respondent ultimately has the burden of proving fraud it can seldom be shown by direct proof of the taxpayer’s intention 317_us_492 however fraud can be established by circumstantial evidence and by reasonable inferences drawn from the taxpayer’s entire course of conduct id such inferences may be drawn from the so-called badges_of_fraud including but not limited to understated or unreported income inadeguate records intentional concealment of income and assets and failure to cooperate with taxing authorities 796_f2d_303 9th cir affg tcmemo_1984_601 based on the evidence including the facts established under rule f and the evidence at trial we find that petitioners intended to conceal mislead or otherwise prevent the collection of their taxes petitioners failed to report a substantial amount of income petitioners concealed two bank accounts with dollar_figure in taxable deposits from their own representative and respondent petitioners kept and maintained inadequate records which did not reflect all income or expenses petitioners concealed a substantial business activity from their own representative and from respondent in an attempt to explain this concealment petitioners claimed that the activity had --- - produced a loss however respondent’s reconstructions revealed that the activity had in fact produced a profit we accordingly hold that respondent has shown by clear_and_convincing evidence that petitioners’ understatement of income was fraudulent to reflect the foregoing decision will be entered for respondent
